Citation Nr: 1732877	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-21 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. What rating is warranted for posttraumatic stress disorder and major depressive disorder from December 8, 2010 to December 5, 2012?  

2. What rating is warranted for posttraumatic stress disorder and major depressive disorder since December 6, 2012?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted entitlement to service connection for posttraumatic stress disorder and major depressive disorder and assigned a 50 percent rating effective December 8, 2010, the date of the appellant's claim.  

A June 2013 rating decision increased the disability rating for posttraumatic stress disorder and major depressive disorder to 70 percent, effective December 6, 2012.  As this increase did not represent the maximum benefits potentially allowable, the claim has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran testified at a hearing before the undersigned in October 2016.  A transcript is of record.

The Board notes that additional evidence was added to the claims file after the issuance of the June 2012 statement of the case.  During the October 2016 hearing, the Veteran waived his right to have the RO initially consider the submitted evidence, thus allowing the Board to proceed with appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In October 2016, the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder with a major depressive disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

Since December 8, 2010, the Veteran's posttraumatic stress disorder and major depressive disorder has been manifested by symptoms causing total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for posttraumatic stress disorder and major depressive disorder have been met since December 8, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 3.327, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that his service-connected posttraumatic stress disorder warrants a 100 percent disability evaluation.  The Veteran claimed entitlement to service connection for posttraumatic stress disorder and major depressive disorder in December 2010, and following the grant of service connection perfected an appeal pertaining to the initial rating assigned. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. 436. 

In this case the Board will consider global assessment of functioning scores that clinicians have assigned.  A global assessment of functioning score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  

An examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  Rather, to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

At his October 2016 Board hearing, the Veteran testified that he experienced ongoing depression and social isolation. He reported being unable to maintain employment due to stress and difficulty dealing with other people on the job.  In that regard, the Veteran testified as his hearing that he was last employed in December 2010.  Additionally, his responses to VA Employment Questionnaires confirm that he has consistently reported being unemployed from June 2014 to June 2017.

December 2010 treatment notes from a private therapist documented a diagnosis of posttraumatic stress disorder, and an assigned global assessment of functioning score of 59.  The appellant's mood was described as anxious, his affect was labile, he exhibited tremors or tics, and he was agitated.  His thought process, memory, judgment and orientation were intact.  He denied suicidal and homicidal ideation.  The Veteran expressed guilt about the last 41 years of his life, and stated that he experienced flashbacks about his service in Vietnam.

In February 2011 a VA readjustment counselor opined that the Veteran suffered from severe posttraumatic stress disorder, and that he was not stable enough to return to work.  It was further opined that the appellant's untreated anger and episodic explosive reactions represented a possible risk to both the claimant and others. 

The Veteran's March 2011 VA medical records reveal a global assessment of functioning score of 51.  His appearance and attitude were appropriate, his affect was congruent, reactive, very sad, and he appeared tearful on multiple occasions.  His insight and judgment were fair, and he did not exhibit tremors or abnormal movement at that time.  He reported experiencing insomnia, nightmares, flashbacks, avoidance, hypervigilance, guilt, decreased energy and sleep disturbance amongst other symptoms.

In September 2011, the Veteran was provided a VA psychiatric evaluation to assess the severity of his posttraumatic stress disorder.  The examiner diagnosed both a severe major depressive disorder and posttraumatic stress disorder.  The examiner stated that the two disorders were possibly caused by each other, and that their symptoms could not be differentiated. The examiner opined that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  His findings were supported by the appellant's symptoms of panic attacks more than once a week, impairment in short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and disturbances of motivation and mood.  The examiner noted the Veteran's difficulty in establishing and maintaining effective work and social relationships because of his anxiety and severe depression.  The examiner also documented the Veteran's inability to socialize with others, financial difficulty due to loss of employment, and difficulty finding employment due to anxiety.  It was opined that depression was more debilitating and that depression made it difficult for the claimant to find employment.  A global assessment of functioning score of 65 was assigned.  

Separate recommendations were completed in August and September 2012 by two VA board certified psychiatrists regarding the impact of the Veteran's disability on employment.  Both examiners indicated that the Veteran was unable to maintain gainful employment as a result of his psychiatric symptoms due to posttraumatic stress disorder and a depressive disorder not otherwise specified.  One psychiatrist indicated that the Veteran was permanently disabled and unemployable. 

At a VA examination in March 2013, the Veteran was found to suffer from total occupational and social impairment.  The examiner noted symptoms to include panic attacks that occurred weekly or less often, an inability to establish and maintain effective relationships, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting. The Veteran was assigned a global assessment of functioning score of 48. 

The record reveals ongoing psychiatric treatment throughout the appeal period.  Also, during the appeal period VA treatment records contain several indications that the Veteran has total occupational and social impairment.  The record generally reflects treatment with several medications, and report consistent symptoms of severe depression and anxiety due to posttraumatic stress disorder.  The Veteran has consistently reported experiencing nightmares, depression, and flashbacks.  Global assessment of function scores were reported as 48 to 65.

The Board notes that in evaluating psychiatric disorders, the functional effects of the disorder, when evaluating the totality of symptoms, is of primary concern; in this regard, the symptoms listed in the criteria act more as examples, than an exhaustive list of requisite manifestations of a Veteran's posttraumatic stress disorder.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118, (Fed. Cir. 2013); Mauerhan, 16 Vet.App., at 442.

In analyzing the evidence of record in light of the reasonable doubt doctrine the Board finds that the Veteran's symptomatology during the appeal period more nearly approximate total occupational and social impairment.  Specifically, the evidence of record indicates that the Veteran has not been gainfully employed during the appeal period. The medical evidence of record supports the Veteran's contention that his psychiatric symptoms were productive of significant social and economic impairment. 

While the September 2011 examination report suggested that the appellant's symptoms fell short of producing total economic and social impairment, it is well to note that in February 2011 that the appellant's untreated anger and episodic explosive reactions represented a possible risk to both the claimant and others.  In light of the totality of the record, to include his treatment records, and August and September 2012 recommendations and the reasoning provided therein the Board will resolve reasonable doubt and conclude that posttraumatic stress disorder was productive of total occupational impairment since December 8, 2010.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

ORDER

Entitlement to a 100 percent evaluation for posttraumatic stress disorder, effective December 8, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


